Exhibit 10.38

NOTE AGREEMENT

NOTE AGREEMENT (as amended, restated, supplemented or otherwise modified from
time to time, this “Note”), dated as of April 18 2011, by and between MHI
Hospitality Corporation, a Maryland corporation (the “Borrower”) and each lender
a party hereto from time to time (together with their successors and assigns,
each a “Lender”; and collectively, the “Lenders”) and Essex Equity High Income
Joint Investment Vehicle, LLC, as agent for the Lenders (the “Agent”).

RECITALS

WHEREAS, the Borrower has requested a senior secured term loan facility and the
Lenders have agreed to provide a senior secured term loan facility but only to
the extent and on the conditions set forth herein.

WHEREAS, the Borrower will use the proceeds of the Loans (a) to cause its
Subsidiary to refinance the mortgage on the Crowne Plaza Jacksonville Riverfront
property, (b) to pay its transaction fees and expenses in respect of this Note
and the transactions contemplated hereby and (c) to finance ongoing working
capital and general corporate needs of the Borrower.

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

AGREEMENT

1. Definitions. The following terms have the meanings set forth below:

“Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Agent” has the meaning set forth in the preamble hereto.

“Aggregate Amounts Due” has the meaning set forth in Paragraph 6(c).

“Appraiser” has the meaning set forth in Paragraph 8(a).

“Articles Supplementary” means that certain Articles Supplementary for Series A
Cumulative Redeemable Preferred Stock of MHI Corporation.



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrower or any Subsidiary
of the Borrower), in one transaction or a series of transactions, of all or any
part of the businesses of the Borrower or any Subsidiary of the Borrower, assets
or properties of any kind, whether real, personal, or mixed and whether tangible
or intangible other than inventory, or other assets sold, leased, subleased,
assigned, conveyed, transferred or disposed of in the ordinary course of
business.

“Assignee” has the meaning set forth in Paragraph 18.

“Assignment” has the meaning set forth in Paragraph 18.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect or any successive statutes.

“Borrower” has the meaning set forth in the Preamble hereto.

“Business Day” means a day other than Saturday or Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law or
other governmental action to close.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means cash, money, currency or a credit balance in any Deposit Account
(as defined in the UCC).

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States of America the obligations of which are backed by the full
faith and credit of the United States of America, in each case maturing within
one year after such date; (b) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper
maturing

 

2



--------------------------------------------------------------------------------

no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P 1
from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (i) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator), and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; and (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

“Change of Control” means, at any time, (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 50% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Borrower or (ii) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower; (b) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of the Borrower cease to be occupied by Persons who
either (i) were members of the board of directors of the Borrower on the Closing
Date, or (ii) were nominated for election by the board of directors of the
Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or (c) any event, transaction or occurrence as a result of which
Andrew M. Sims shall for any reason cease to be actively engaged in the
day-to-day management of the Borrower in the role such Person serves on the
Closing Date, unless an interim or permanent successor reasonably acceptable to
the board of directors of the Borrower is appointed within ninety (90) days
after the date on which such individual ceases to hold any such office.

“Closing Date” has the meaning set forth in Paragraph 9.

“Collateral” has the meaning set forth in Paragraph 8(b).

“Collateral Documents” means any security agreements and any other documents
entered into from time to time (including, without limitation, the Pledge
Agreement) in form and substance reasonably satisfactory to the Agent, in order
to grant to the Agent, for its benefit and the benefit of the Lenders, a first
priority security interest in the Collateral.

“Commission” has the meaning set forth in Paragraph 12(p).

“Commitment Fee” has the meaning set forth in Paragraph 5(b).

“Credit Agreement” means that certain Credit Agreement, dated as of May 8, 2006,
among the Borrower, as borrower, Branch Banking Trust Company, and the other
parties thereto, as such Credit Agreement shall be amended, restated or
otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Credit Agreement Collateral” means all of the assets and property of the
Borrower or any of its Subsidiaries, whether real, personal or mixed, with
respect to which a consensual Lien is granted as security for any obligation
under the Credit Agreement and any other loan document entered into in
connection therewith.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“Event of Default” has the meaning set forth in Paragraph 10.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Filings” has the meaning set forth in Paragraph 12(p).

“Funding Notice” shall have the meaning set forth in paragraph 3(a)(ii).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, consistently applied throughout the period to which
reference is made.

“Governmental Body” means any agency, bureau, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
administrative, judicial, legislative, executive, regulatory, police or taxing
authority of any government, whether supranational, national, federal, state,
regional, provincial, local, domestic or foreign.

“Hotel Equity Value” has the meaning set forth in Paragraph 8(a).

“Hotel Property” means a hotel (including land, building, improvements,
equipment and all related personal property used or useful in connection with
such hotel operations) that is owned by the Borrower or a Subsidiary of the
Borrower.

“Indebtedness” means, with respect to any Person, without duplication, the
following: (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services other than accounts payable and accrued liabilities that would be
classified as current liabilities under GAAP (as in effect on the Closing Date)
which payables and expenses are incurred in respect of property or services
purchased in the ordinary course of business, (c) all obligations of such Person
evidenced by notes, bonds, debentures or similar borrowing or securities
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person,

 

4



--------------------------------------------------------------------------------

(e) all obligations of such Person as lessee under Capital Leases, (f) all
obligations of such Person in respect of banker’s acceptances and letters of
credit, (g) all obligations of such Person secured by Liens on the assets and
property of such Person, (h) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Capital Stock or
other ownership or profit interest in such Person or any other Person or any
warrants, rights or options to acquire such Capital Stock, (i) all obligations
of such Person in respect of any guaranty by such Person of any obligation of
another Person of the type described in clauses (i) through (h) of this
definition, and (j) all obligations of another Person of the type described in
clauses (a) through (i) secured by a Lien on the property or assets of such
Person (whether or not such Person is otherwise liable for such obligations of
such other Person).

“Intercreditor Agreement” has the meaning set forth in Paragraph 19.

“Interest Period” means consecutive calendar quarterly periods, beginning on the
date hereof and ending on the Maturity Date; provided that: (a) the initial
Interest Period shall begin on the date hereof and shall end on June 30, 2011
and each subsequent Interest Period will begin on the day following the last day
of the preceding Interest Period (with such last day of such preceding Interest
Period determined with reference to clauses (b) through (d) below); (b) any
Interest Period that would otherwise end on a day that is not a Business Day
shall, subject to the provisions of clause (d) below, be extended to the next
succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (c) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (d) below, end on the last Business Day of a calendar month; and (d) any
Interest Period that would otherwise end after the Maturity Date shall end on
the Maturity Date.

“Interest Rate” has the meaning set forth in Paragraph 5(a).

“Lenders” has the meaning set forth in the Preamble hereto.

“Lender Indemnified Persons” has the meaning set forth in Paragraph 16(b).

“Lien” means any encumbrance, mortgage, pledge, hypothecation, charge,
assignment, lien, restriction or other security interest of any kind securing
any obligation of any Person.

“Loans” has the meaning set forth in Paragraph 2.

“Loan Documents” means any of this Note, the Collateral Documents, and all other
documents, instruments or agreements executed and delivered by the Borrower for
the benefit of each Lender in connection herewith.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve system, as in effect from time to time.

 

5



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and all of its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations hereunder or under of any of the other Loan
Documents, or (c) to the extent applicable, the Collateral.

“Maturity Date” means the earliest of (a) the fourth anniversary of the date of
this Note, (b) the date as of which all of the Preferred Stock (i) has been or
(ii) is required to be, redeemed, repurchased or otherwise acquired for value by
the Borrower and (c) the date the Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Maximum Collateral Value” has the meaning set forth in Paragraph 8(c).

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) cash payments received by the Borrower and any of its Subsidiaries from
such Asset Sale, minus (b) any bona fide direct costs incurred in connection
with such Asset Sale to the extent paid or payable to non-affiliates, including
without limitation (i) income or gains taxes payable by the seller as a result
of any gain recognized in connection with such Asset Sale during the tax period
the sale occurs, (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (iii) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale; provided that upon releases of
such reserve, the amount released shall be considered Net Asset Sale Proceeds,
and (iv) transaction costs of the Borrower and its Subsidiaries.

“Permitted Indebtedness” means the Indebtedness permitted pursuant to Paragraph
14.

“Permitted Liens” means the Liens permitted pursuant to Paragraph 14.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, other legal entities and
governmental bodies.

“Pledge Agreement” means the Pledge Agreement and Irrevocable Proxy in the form
of Exhibit B.

“Preferred Stock” means the shares of Series A Cumulative Redeemable Preferred
Stock, par value $0.01 per share, of the Borrower.

 

6



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, one or more Lenders having or holding a
Loan and/or Term Loan Commitment, and representing more than 50% of the sum of
the aggregate Loans and/or Term Loan Commitments of all Lenders.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or its Subsidiaries now or hereafter outstanding (except (i) a dividend payable
solely in shares of that class of Capital Stock to the holders of that class or
(ii) a dividend or other distribution payable on account of the Preferred
Stock), (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of the Borrower or its Subsidiaries now or hereafter
outstanding (other than any redemption by MHI Hospitality, L.P. of its units in
exchange for cash or, at the Borrower’s option, shares of the Borrower’s common
stock or redemption of Preferred Stock); (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of the Borrower or its Subsidiaries
now or hereafter outstanding other than the Preferred Stock; (d) management or
similar fees payable to any shareholder of the Borrower (other than management
fees payable to the Borrower’s affiliated management company); and (e) any
payments made in the form of compensation (i) to an employee or consultant
pursuant to his or her employment agreement or consulting agreement or (ii) to
an officer or director of the Borrower as approved by the Borrower’s board of
directors.

“Solvent” means, with respect to any Person, that as of the date of
determination both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation, (ii) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured, (iii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (iv) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due, and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Subsidiary” of a person or entity means a corporation, partnership, limited
liability company, or other entity in which that person directly or indirectly
owns or controls the shares of Capital Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

“Term Loan” has the meaning set forth in Paragraph 2.

 

7



--------------------------------------------------------------------------------

“Term Loan Commitment” has the meaning set forth in Paragraph 2.

“Term Loan Commitment Period” means the period commencing on the Closing Date
and ending on the earlier of (i) December 31, 2011, (ii) the date the Term Loan
Commitments are fully funded and permanently reduced to zero and (iii) the
Maturity Date.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction. All references in this Note to the
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

“Warrant” means that certain Warrant to Purchase Common Stock of MHI Hospitality
Corporation dated as of April 18, 2011 issued by the Borrower to the Initial
Holders (as defined therein) and any new Warrant to Purchase Common Stock issued
thereunder or under any such new Warrant, whether upon the exercise, division,
combination or assignment thereof or otherwise.

2. Term Loan.

 

  (a) Subject to the terms and conditions set forth herein, each Lender agrees
during the Term Loan Commitment Period to make term loans (each a “Term Loan”
and collectively, the “Loans”) in its respective aggregate amount set forth on
Schedule I hereto the “Term Loan Commitment”) to the Borrower. Any principal
amount of the Term Loan subsequently repaid or prepaid may not be reborrowed.
Each Lender’s Term Loan Commitment shall terminate immediately and without
further action upon expiration of the Term Loan Commitment Period. The aggregate
principal amount of all Loans shall not exceed $10,000,000.00.

 

  (b) Each Lender represents, warrants and covenants to the Borrower that it has
and will maintain during the Term Loan Commitment Period sufficient capital to
fund its pro rata share of the Term Loan Commitment.

3. Borrowing Mechanics; Conditions to each Loan and Manner of Payment.

 

  (a) Borrowing Mechanics.

 

  (i) Term Loans shall be made in an aggregate minimum amount of $500,000, and
integral multiples of $500,000 in excess of that amount.

 

  (ii) Whenever the Borrower desires the Lenders to make a Term Loan, the
Borrower shall deliver to each Lender a written notice setting forth a request
for a Term Loan and the principal amount of the Term Loan (such notice, a
“Funding Notice”) no later than 11:00 a.m. (New York City time) at least three
Business Days in advance of the proposed borrowing date, which borrowing date
shall be a Business Day.

 

8



--------------------------------------------------------------------------------

  (iii) Notice of receipt of each Funding Notice in respect of Term Loans,
together with the amount of each Lender’s pro rata share thereof, shall be
provided by the Borrower to each Lender.

 

  (iv) Each Lender shall make the amount of its Term Loan available to the
Borrower no later than 4:00 p.m. (New York City time) on the applicable
borrowing date by wire transfer of same day funds in U.S. dollars; it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Term Loan requested hereunder
nor shall any Term Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder.

 

  (b) Conditions to each Loan. The obligation of each Lender to make any Loan,
on any date, including the Closing Date, is subject to the satisfaction, or
waiver of the following conditions precedent:

 

  (i) each Lender shall have received a fully executed and delivered Funding
Notice;

 

  (ii) after making the Term Loans requested on such date, the Term Loans
outstanding shall not exceed the Term Loan Commitments then in effect;

 

  (iii) as of such date, the representations and warranties contained herein and
in the other Loan Documents shall be true and correct in all material respects
on and as of such date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and

 

  (iv) as of such date, no event shall have occurred and be continuing or would
result from the borrowing of the applicable Loan that constitutes an Event of
Default or a Default.

4. Payment of Principal.

 

  (a) Maturity Date. Unless due earlier due to the occurrence of an Event of
Default or pursuant to the provisions of Paragraphs 4(b) and 4(c) below, the
outstanding principal amount of the Loans shall be payable in full on the
Maturity Date.

 

  (b) Optional Prepayment. The Borrower may, upon at least one (1) Business
Day’s notice to the Lenders, prepay the Loans in part or in full at any time and
from time to time without penalty.

 

9



--------------------------------------------------------------------------------

  (c) Mandatory Prepayment

 

  (i) Asset Sales. No later than the second Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, the Borrower shall permanently prepay the Loans in an aggregate amount
equal to such Net Asset Sale Proceeds; provided that such prepayment shall not
be required to the extent that the Net Asset Sale Proceeds are from an Asset
Sale of the Credit Agreement Collateral.

 

  (ii) Issuance of Equity Securities. Except as set forth in the Articles
Supplementary, no later than the second Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any cash proceeds from a
capital contribution to, or the issuance or sale of Capital Stock of the
Borrower or any of its Subsidiaries (other than Capital Stock issued pursuant to
any employee stock or stock option compensation plan) the Borrower shall
permanently prepay the Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

 

  (iii) Issuance of Debt. No later than the second Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any cash proceeds
from the incurrence of any Indebtedness of the Borrower or any of its
Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Paragraph 14), the Borrower shall permanently prepay the
Loans in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, which prepayment shall
be applied to permanently prepay the Loans. The provisions of this paragraph
(iii) shall not be deemed to be implied consent to any such incurrence otherwise
prohibited by the terms and conditions of this Note.

 

  (iv) Trigger Event. Except as set forth in the Articles Supplementary,
following the occurrence of a “Trigger Event” (as such term is defined in the
Articles Supplementary), the Borrower shall permanently prepay the Loans and all
other obligations outstanding under this Note on or before the later of the
expiry of the Initial Period and the expiry of the Final Period (each as defined
in the Articles Supplementary), and in any event prior to the redemption of the
Preferred Stock in accordance with Section 10 of the Articles Supplementary.

 

  (v) Term Loan Commitment Reduction. In the event the Borrower receives
proceeds pursuant to a transaction described in clauses (i), (ii), (iii) or
(iv) of Paragraph 4(c), the Term Loan Commitment shall be reduced by an amount
equal to the amount of the proceeds from such transaction.

 

  (d)

Manner of Payment. All payments of amounts due under this Note shall be made to
each Lender not later than 1:00 p.m. New York City time on the day when due

 

10



--------------------------------------------------------------------------------

 

by wire transfer of immediately available funds in accordance with the wire
transfer instructions for the Lenders delivered in writing to the Borrower.
Whenever any payment hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.

5. Payment of Interest and Fees.

 

  (a) Interest. The interest rate shall be 9.25% per annum (the “Interest
Rate”). Each Loan shall bear interest on the unpaid principal amount thereof
from the date such Loan is made through the date of repayment of such Loan
(whether at maturity, by acceleration or otherwise) at a rate per annum equal to
the Interest Rate. Interest on the outstanding principal amount of this Note
shall be due and payable in arrears on (i) the first day of each Interest
Period, (ii) the date of termination of the Loans pursuant to Paragraphs 4(b)
and 4(c), and (iii) on the Maturity Date. Interest hereunder shall be calculated
on the basis of a 360-day year and the actual number of days elapsed. Upon the
occurrence and during the continuance of an Event of Default described in
Paragraph 10, the principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest (including, without limitation, interest, as provided in this Note,
accruing after the filing of a petition initiating any insolvency proceedings,
whether or not such interest accrues or is recoverable against the Borrower
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding) payable on demand at a rate that is 2.0% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the Loans. Payment or acceptance of the increased rates of interest provided for
in this Paragraph 5(a) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of any Lender.

 

  (b) Commitment Fee. The Borrower agrees to pay to the Lenders an unused
commitment fee (the “Commitment Fee”) equal to (i) the average of the daily
difference between (A) the Term Loan Commitment, and (B) the aggregate principal
amount of outstanding Term Loans times (ii) a rate equal to 0.50% per annum. The
Commitment Fee shall be calculated on the basis of a 360-day year and the actual
numbers of days elapsed and shall be payable quarterly in arrears on each
Interest Payment date.

6. Evidence of Debt; Notes; Ratable Share

 

  (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Indebtedness of the Borrower to
such Lender, including the amounts of the Loans owed to it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of any applicable Loans.

 

11



--------------------------------------------------------------------------------

  (b) Promissory Notes. If so requested by any Lender by written notice to the
Borrower prior to the Closing Date, or at any time thereafter, the Borrower
shall execute and deliver to such Lender a promissory note, in the form of
Exhibit A to evidence such Lender’s Loans.

 

  (c) Ratable Share. Each Lender hereby agrees among themselves that if any of
them shall, whether by voluntary prepayment, through the exercise of any right
of setoff or banker’s lien, by counterclaim or cross-action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

7. Use of Proceeds. The Borrower shall use the proceeds of the Loans (a) to
cause its Subsidiary to refinance the mortgage with AFL-CIO Building Investment
Trust on the Crowne Plaza Jacksonville Riverfront property, (b) to pay its
transaction fees and expenses in respect of the Loan Documents and (c) to
finance ongoing working capital and general corporate needs of the Borrower. No
part of the proceeds of the Loans borrowed hereunder will be used for the
purpose of buying or carrying any Margin Stock or to extend credit to others for
the purpose of buying or carrying any Margin Stock, in either case in a manner
which would violate or conflict with Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

12



--------------------------------------------------------------------------------

8. Obligations Secured. To secure the repayment of the Loans and all obligations
together with all modifications, extensions and renewals thereof:

 

  (a) Upon the refinancing and/or repayment of the outstanding secured
Indebtedness of any Subsidiary which directly owns a Hotel Property theretofore
constituting Credit Agreement Collateral, the Borrower shall engage an
independent real estate appraisal firm of recognized national standing in the
field of hotel valuation (the “Appraiser”) to determine the fair market value of
such Hotel Property. The Borrower shall instruct the Appraiser to render its
determination in a written report and shall use its commercially reasonable
efforts to cause the Appraiser to render such determination within forty-five
(45) days from such refinancing and/or repayment. The fees and expenses of the
Appraiser shall be paid by the Borrower. The valuation (or, if a range, the mean
valuation) determined by the Appraiser for such Hotel Property, less the amount
of any mortgage thereon (other than a mortgage to the Agent for the benefit of
the Lenders), shall be the “Hotel Equity Value” for such Hotel Property.
Thereafter, the Borrower shall (and shall cause the applicable Subsidiary to),
at the option of the Lenders, grant a security interest to the Agent for itself
and for the benefit of the Lenders, (i) in all of the Capital Stock of such
Subsidiary and any and all additions, substitutions, dividends, distributions
(in the form of cash, property, stock or other securities) and other rights
related or in addition to the foregoing, and any and all proceeds therefrom, or
(ii) on any unencumbered Hotel Property of such Subsidiary on a first priority
basis.

 

  (b) To the extent that (i) assets comprised of Hotel Properties that do not
constitute Credit Agreement Collateral become unencumbered or (ii) the Borrower
succeeds in procuring, without condition or cost to the Borrower, all
third-party consents or waivers necessary to permit a pledge of the Capital
Stock of the Subsidiary owning such Hotel Property, then the Borrower shall
cause the Appraiser to determine the Hotel Equity Value of such Hotel Properties
in accordance with the procedure outlined in Paragraph 8(a). Thereafter, the
Borrower shall (and shall cause the applicable Subsidiary to) grant a security
interest to the Agent for itself and for the benefit of the Lenders (A) in the
case of (i) above, in any unencumbered Hotel Property of such Subsidiary on a
first priority basis, or (B) in the case of (ii) above, in all of the Capital
Stock of the Subsidiary and any and all additions, substitutions, dividends,
distributions (in the form of cash, property, stock or other securities) and
other rights related or in addition to the foregoing, and any and all proceeds
therefrom. Assets in which a security interest is granted to the Agent and the
Lenders pursuant to Paragraph 8(a) or this Paragraph 8(b) are herein referred to
collectively as the “Collateral”).

 

  (c)

Notwithstanding anything to the contrary herein, in the event that Collateral is
comprised of two or more Hotel Properties, then the aggregate amount of Hotel
Equity Value of the Hotel Properties constituting Collateral shall not exceed
(except to the extent that a Hotel Property cannot be divided then the Maximum
Collateral Value may be exceeded to the extent of such Hotel Property Equity
Value) a value of four times the sum of the undrawn Term Loan Commitments and
the aggregate principal amount of outstanding Term Loans (the “Maximum
Collateral Value”), then, the Agent shall take such actions reasonably requested
by the Borrower and at the cost and expense of the Borrower, to release the
Liens

 

13



--------------------------------------------------------------------------------

 

on Collateral in order to effect the release of the Hotel Equity Value of the
Hotel Properties constituting Collateral that is in excess of the Maximum
Collateral Value to the extent of such excess Hotel Equity Value but not below
the Maximum Collateral Value. For the avoidance of doubt, to the extent the
release of Collateral would cause the Hotel Equity Value of the Hotel Properties
constituting Collateral to be below the Maximum Collateral Value then such
release shall not occur. Following such release, and until such time that the
Hotel Equity Value of the Hotel Properties constituting Collateral no longer
exceeds the Maximum Collateral Value, the provisions of Paragraphs 8(a) and 8(b)
shall not apply during such period. At any time following such release, if
(i) the Collateral is no longer comprised of two or more Hotel Properties or
(ii) the Hotel Equity Value of the Hotel Properties constituting Collateral is
less than the Maximum Collateral Value, then the Borrower shall grant Liens to
the Agent (for itself and for the benefit of the Lenders) in accordance with
Paragraphs 8(a) and 8(b) to the extent necessary to cause the Collateral to be
comprised of not less than two Hotel Properties and the Hotel Equity Value of
the Hotel Properties constituting Collateral to be in an amount not in excess
(except to the extent that a Hotel Property cannot be divided then the Maximum
Collateral Value may be exceeded to the extent of such Hotel Property Equity
Value) of the Maximum Collateral Value. For purposes of determining Hotel Equity
Value and Maximum Collateral value for this Paragraph 8(c), the following shall
apply: either the Borrower or the Agent may, solely at its own cost and expense,
engage from time to time an Appraiser to determine the Hotel Equity Value for
one or more Hotel Properties (provided that a determination by an Appraiser
pursuant to this Paragraph 8(c) shall not be made with respect to a given Hotel
Property more than once in any twelve (12) month period), and the valuation
resulting from the most recent such appraisal shall be the Hotel Equity Value
used for purposes of this Paragraph 8(c).

 

  (d) Notwithstanding the provisions of Paragraph 8(a) and 8(b) above, in any
case where such provisions would otherwise entitle the Agent to obtain a first
priority mortgage lien on an unencumbered Hotel Property, the Borrower shall
have a period of ninety (90) days from the date as of which such Hotel Property
became unencumbered, at the Borrower’s option, either (i) to grant such first
priority mortgage lien to the Agent (for itself and for the benefit of the
Lenders) or (ii) to prepay the Loans in full from the proceeds of new
third-party mortgage financing obtained in respect of such Hotel Property.

 

  (e) In the event that, pursuant to the operation of this Paragraph 8, the
Agent (for itself and for the benefit of the Lenders) obtains a first priority
mortgage lien on all Hotel Properties owned by a Subsidiary, the Capital Stock
of which is pledged in favor of the Agent, such pledge of Capital Stock shall
terminate and be released.

 

  (f)

At such time as the Collateral shall be available to the Agent and the Lenders,
the Borrower shall take all such actions with respect to such newly granted
Liens at the cost and expense of the Borrower, including, without limitation,
delivery of the Collateral Documents and any certificated Capital Stock to the
Agent, the

 

14



--------------------------------------------------------------------------------

 

filing of any necessary UCC financing statements and any legal opinions of
counsel to the Borrower with respect to the creation and perfection of such
Liens in form reasonably satisfactory to the Agent.

9. Closing Conditions. The agreement of the Lenders to make the Loans is subject
to the satisfaction prior or concurrently with the making of such Loans of the
conditions precedent set forth in this Paragraph 9 (the date that all such
conditions have been satisfied hereinafter referred to as the “Closing Date”):

The Lender shall have received:

 

  (a) Note. This Note, executed and delivered by a duly authorized officer of
each of the parties hereto;

 

  (b) Secretary’s Certificate. The Lenders shall have received a certificate of
the secretary or assistant secretary of the Borrower with respect to (i) the
certificate of incorporation of the Borrower as amended or amended and restated
to date, (ii) the bylaws of the Borrower, as amended or amended and restated to
date, (iii) the resolutions of the board of directors, approving each Loan
Document to be delivered by the Borrower under the Loan Documents and the
performance of the obligations of the Borrower thereunder, and (iv) the names
and true signatures of the officers of the Borrower or such other persons
authorized to sign each Loan Document to which the Borrower is a party and the
other documents to be delivered by it under the Loan Documents.

 

  (c) Good Standing Certificates. The Lenders shall have received a good
standing certificate from the applicable Governmental Body of the Borrower’s
jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date.

 

  (d) Opinion of Counsel. The Lenders shall have received an originally executed
copy of the favorable written opinions of Baker & McKenzie LLP, counsel for the
Borrower, in the form of Exhibit C as to such other matters as the Lenders may
reasonably request, dated as of the Closing Date, and otherwise in form and
substance satisfactory to the Lenders.

 

  (e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Body that, in
the reasonable opinion of the Lenders, singly or in the aggregate, materially
impairs any of the transactions contemplated by the Loan Documents, or that
could have a Material Adverse Effect.

 

  (f) No Material Adverse Effect. No Material Adverse Effect shall have occurred
after giving effect to the Loans made on the Closing Date.

 

15



--------------------------------------------------------------------------------

  (g) Preferred Stock. The Borrower shall have received capital in the amount of
$25,000,000 from the issuance of Preferred Stock, the terms of which shall be
substantially similar to Exhibit D.

10. Event of Default. In the event:

 

  (a) that the Borrower fails to pay the principal of or interest on this Note
when due under this Note;

 

  (b) that any representation, warranty or certification made by the Borrower in
this Note, any other Loan Document, or in any document executed or delivered
from time to time relating to this Note or any other Loan Document is materially
untrue, misleading or incomplete in its recital of any facts at the time as of
which representation, warranty or certification, as the case may be, is made;

 

  (c) that the Borrower shall fail to comply with any other covenant contained
in this Note or any other Loan Document and such failure continues uncured for a
period of thirty (30) days;

 

  (d) to the extent applicable, that there exists an Event of Default under any
of the Collateral Documents;

 

  (e) (i) of the failure of the Borrower or any of its Subsidiaries to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness in an individual principal amount of $500,000
or more or with an aggregate principal amount of $1,000,000 or more, in each
case beyond the grace period, if any, provided therefor, or (ii) of the breach
or default by the Borrower or any of its Subsidiaries with respect to any other
material term of (A) one or more items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (e)(i) above or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item of
Indebtedness, in each case (x) not waived by the applicable holder or holders of
such Indebtedness and (y) beyond the grace period, if any, provided therefor, if
as a result of such breach or default, (1) the holder or holders of such
Indebtedness (or a trustee on behalf of such holder or holders), declares an
“event of default” with respect to such Indebtedness or agreement, (2) such
“event of default” continues to exist, and (3) such Indebtedness becomes due and
payable (or redeemable) prior to its stated maturity;

 

  (f) (i) either this Note or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void, (ii) only to the extent
applicable, the Agent for itself and on behalf of the Lenders shall not have or
shall cease to have a valid and perfected lien, pledge, security interest or
claim on any collateral purported to be covered by any of the Collateral
Documents with the priority required by the Collateral Documents, (iii) the
Borrower or any of its Subsidiaries shall contest the validity or enforceability
of any of this Note or any other Loan Document, or (iv) the Borrower shall
repudiate its obligations under this Note or any other Loan Document;

 

16



--------------------------------------------------------------------------------

  (g) that any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $500,000 or (ii) in
the aggregate at any time an amount in excess of $1,000,000 (in either case to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Borrower or any or its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 30 days (or in any event later than 5 days prior to the date of any
proposed sale thereunder);

 

  (h) that there is a Change of Control; or

 

  (i) of the voluntary or (unless stayed within sixty (60) days following
commencement) involuntary bankruptcy, receivership, liquidation, insolvency,
reorganization, arrangement, assignment for the benefit of creditors or similar
proceedings (or upon filing of a petition or notice therefor) involving or
affecting any Borrower

(any such event set forth in clauses (a), (b), (c), (d), (e), (f), (g), (h) or
(i) above being, an “Event of Default”), then the Agent may, and at the request
of the Required Lenders shall, at its option:

 

  (i) with respect to clauses (a) through (h), accelerate the maturity of this
Note and declare this Note to be due and payable in full, whereupon the entire
balance of this Note, including accrued and unpaid interest hereon (including
any interest fees and expenses that, but for the provisions of the Bankruptcy
Code, would have accrued, whether or not a claim is allowed for such interest,
fees or expenses in any bankruptcy proceeding), shall forthwith mature and
become due and payable and the Term Loan Commitments shall terminate; provided,
however, that upon the occurrence of any event in (i) above, this Note shall
automatically, and without any notice, be accelerated and the entire principal
hereof and all other amounts hereunder shall become immediately due and payable
and the Term Loan Commitments shall automatically terminate;

 

  (ii) to the extent available, exercise all rights and remedies in respect of
the Collateral available to a secured party under the UCC (whether or not the
UCC applies to the affected Collateral), by law or otherwise;

 

  (iii) (i) initiate legal proceedings to compel the Borrower to cause or cause
the judicial enforcement of (x) the implementation of an equity issuance and/or
(y) the exercise of commercially reasonable efforts to pursue a negotiated,
arm’s-length sale of any Hotel Property of a Subsidiary who owns a Hotel
Property; and

 

  (iv) exercise any and all other rights and remedies it may have under other
agreements and under applicable law.

 

17



--------------------------------------------------------------------------------

11. Additional Terms. The Borrower hereby (a) agrees to pay all costs of
collection, including without limitation, reasonable attorneys’ fees, if the
principal of or interest on this Note is not paid in full upon demand,
(b) waives presentment for payment, protest and demand, notice of non-payment,
notice of protest, demand, dishonor, non-payment, default, acceleration, intent
to accelerate, diligence in collecting this Note and all other presentments,
notices, demands and acts that otherwise might condition or restrict a right to
immediate payment of this Note upon demand, (c) shall make all payments
hereunder immediately upon demand without any set-off, counterclaim, defenses,
withholding (for taxes or otherwise), or reduction of any kind, and (d) agrees
that each Lender, at its sole option, may apply any amounts otherwise due to the
Borrower by the Lenders to the payment of this Note.

12. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Lenders as follows:

 

  (a) Existence and Power. Each of the Borrower and its Subsidiaries (i) is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and (ii) has all necessary power and
authority to execute and deliver this Note and the other Loan Documents and to
consummate the transactions contemplated hereby and thereby.

 

  (b) Authorization; Binding Effect. The execution and delivery by the Borrower
of this Note and the other Loan Documents, the performance by the Borrower of
its obligations under this Note and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby has been duly
authorized by all necessary action on the part of the Borrower. This Note and
the other Loan Documents are the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms, except that such
enforcement (i) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (ii) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.

 

  (c) Contravention. Neither the execution, delivery and performance of this
Note and the other Loan Documents by the Borrower nor the consummation of the
transactions contemplated hereby by the Borrower will (with or without notice or
lapse of time or both) (i) violate or breach any provision of any Borrower’s
organizational or governing documents, (ii) violate or breach any statute, law,
rule, regulation or order by which the Borrower or any of its assets or
properties, may be bound or affected, or (iii) breach or result in a default
under, result in the acceleration of, or give rise to a right of termination,
cancellation, modification or acceleration or require any notice under, any
material contract or agreement to which the Borrower is a party or by which the
Borrower or any of its assets or properties may be bound or affected.

 

  (d)

Consents. All approvals, consents, authorizations or orders of, notices to or
registrations or filings with, or any other action by, any governmental
authority or other person or entity have been obtained which are required in
connection with

 

18



--------------------------------------------------------------------------------

  (i) the due execution and delivery by the Borrower of this Note and the other
Loan Documents and the performance of the Borrower’s obligations hereunder and
thereunder, (ii) the consummation of the transactions contemplated hereby by the
Borrower, and (iii) the exercise by the Lenders of their rights and remedies
under this Note and the other Loan Documents.

 

  (e) Laws and Taxes. The Borrower and its Subsidiaries are in material
compliance with all laws, regulations, rulings, orders, injunctions, decrees,
conditions or other requirements applicable to or imposed upon the Borrower and
its Subsidiaries by any law or by any Governmental Authority. The Borrower and
its Subsidiaries have filed all required tax returns and reports that are now
required to be filed by them in connection with any federal, state and local
tax, duty or charge levied, assessed or imposed upon the Borrower, its
Subsidiaries or their respective assets, including unemployment, social
security, and real estate taxes. The Borrower and its Subsidiaries have paid all
taxes which are now due and payable, or, with respect to those taxes which are
being contested in good faith, the Borrower and its Subsidiaries have made an
appropriate reserve on their respective financial statements for the same. No
taxing authority has asserted or assessed any additional tax liabilities against
the Borrower and its Subsidiaries which are outstanding on this date, and the
Borrower and its Subsidiaries have filed for any extension of time for the
payment of any tax or the filing of any tax return or report.

 

  (f) Title. Each of the Borrower and its Subsidiaries has good and marketable
title to their respective assets reflected on the most recent consolidated
balance sheet submitted to the Lenders, free and clear from all Liens, except
for Permitted Liens.

 

  (g) Defaults. The Borrower and its Subsidiaries are in compliance with all
material agreements applicable to them and there does not now exist any default
or violation by the Borrower and its Subsidiaries of or under any of the terms,
conditions or obligations of (a) its articles of incorporation, or by-laws or
(b) any other material contract, agreement or instrument to which the Borrower
and its Subsidiaries are a party or by which they are bound.

 

  (h) Solvency. The Borrower and each Subsidiary is Solvent.

 

  (i) Absence of Material Adverse Effect. There has been no act, condition or
event which has had or is reasonably likely to have a Material Adverse Effect
since December 31, 2010.

 

  (j) Litigation. There are no legal or other proceedings or investigations
pending or threatened against the Borrower or any of its Subsidiaries before any
court, tribunal or regulatory authority which would, if adversely determined,
alone or together, have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

  (k) Absence of Events of Default. No event has occurred and is continuing and
no condition exists which constitutes an Event of Default.

 

  (l) Absence of Other Defaults. The Borrower and its Subsidiaries are not in
default under any agreement, ordinance, resolution, decree, bond, note,
indenture, order or judgment to which it is a party (by successor in interest or
otherwise) or by which it is bound, or any other agreement or other instrument
by which any of their properties or assets owned by them or used in the conduct
of their business is affected, which individually or in the aggregate would have
a Material Adverse Effect.

 

  (m) Margin Regulations. The Borrower and its Subsidiaries are not engaged in
the business of extending credit to others for the purpose of buying or carrying
Margin Stock. Neither the making of the Loans nor any use of proceeds of any
such Loans will violate or conflict with the provisions of Regulations T, U or X
of the Board of Governors of the Federal Reserve System, as amended from time to
time.

 

  (n) Exchange Act Filings; etc. The Borrower has filed or furnished in a timely
manner all reports and other information required to be filed (“Filings”) with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Exchange Act. On their respective dates of filing or furnishing, the Filings
complied in all material respects with the requirements of the Exchange Act, and
the published rules and regulations of the Commission promulgated thereunder. On
their respective dates of filing or furnishing, the Filings did not include any
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, and all financial statements contained in the Filings
fairly present the financial position of the Borrower and its Subsidiaries on
and as of the dates referenced in such statements and the results of operations
for the periods covered thereby in accordance with GAAP consistently applied
throughout the periods involved and prior periods, except as otherwise indicated
in the notes to such financial statements. None of the representations or
warranties of the Borrower contained in the Loan Documents are untrue or
incorrect in any material respect when made and on the Closing Date.

13. Affirmative Covenants. The Borrower covenants and agrees that until payment
in full of all obligations under this Note, the Borrower shall perform all the
following covenants:

 

  (a)

Financial Reporting. The Borrower shall furnish to the Lenders: (i) as soon as
available but in any event, within ninety (90) days after the close of each
fiscal year of the Borrower, the audited consolidated financials of the Borrower
and its Subsidiaries for such fiscal year, certified by its accountants;
(ii) within one Business Day of filing any Filing with the Commission, a copy of
such Filing; (iii) as soon as available but in any event within forty-five
(45) days after the end of each fiscal quarter of the Borrower, the unaudited
consolidated financials of the Borrower and its Subsidiaries for such quarter,
certified by their chief financial

 

20



--------------------------------------------------------------------------------

 

officer pursuant to a financial officer certification; (iv) as soon as available
but in any event within thirty (30) days after the end of each fiscal month, the
unaudited consolidated financials of the Borrower and its Subsidiaries for such
month, certified by their chief financial officer pursuant to a financial
officer certification; (v) together with the quarterly unaudited and annual
audited consolidated financials, a certificate of the Borrower’s chief financial
officer certifying that no Default or Event of Default has occurred, or if a
Default or an Event of Default has occurred, the actions taken by the Borrower
with respect thereto; and (vi) any other information or reports supplied to any
of the Borrower’s other lenders, including but not limited to the quarterly
financial covenant compliance report with supporting detailed calculations
attached.

 

  (b) Books and Records. The Borrower shall keep true and accurate books of
account in accordance with GAAP and shall permit the Lenders and/or any of their
designated representatives, upon reasonable notice and at the expense of the
Borrower, to visit and inspect the premises of the Borrower and its Subsidiaries
to examine the books of account of the Borrower (and to make copies and/or
extracts therefrom) and to discuss the affairs, finances and accounts of such
persons with, and to be advised as to the same by, the officers of such persons
and to be advised as to such or other business records upon the request of the
Lenders.

 

  (c) Legal Existence. The Borrower shall maintain its corporate/legal existence
and business, maintain its assets in good operating conditions and repair
(subject to ordinary wear and tear), keep its business and assets adequately
insured, maintain its chief executive office in the United States, continue to
engage in the same lines of business, and comply in all material respects with
all legal regulations, including, without limitation, ERISA and environmental
laws.

 

  (d) Notice of Defaults. The Borrower shall notify the Lenders promptly in
writing (i) of the occurrence of any Default or Event of Default, (ii) of its
obtaining knowledge of any noncompliance with ERISA or any environmental law or
proceeding in respect thereof which could have a material adverse effect on such
person, (iii) of any change of address of the Borrower, (iv) of the Borrower’s
obtaining knowledge of any threatened or pending litigation or similar
proceeding affecting it involving claims in excess of $100,000 in the aggregate
or any material change in any such litigation or proceeding previously reported,
(v) of the Borrower’s obtaining knowledge of claims in excess of $100,000 in the
aggregate against any of its assets or properties and (vi) of any new or change,
amendment, modification or supplement in any management contract between MHI
Hotels Services LLC or any successor or assigns along with a copy of such new,
changed, amended, modified or supplemented management agreement.

 

  (e) Use of Proceeds. The Borrower shall use the proceeds of the Loans only as
permitted by Paragraph 7 hereof.

 

  (f) Cooperation. The Borrower shall cooperate with the Lenders, take such
action, execute such documents, and provide such information as the Lenders may
from time to time reasonably request in order further to effect the transactions
contemplated by and the purposes of the Loan Documents.

 

21



--------------------------------------------------------------------------------

  (g) Taxes. The Borrower shall pay when due (including any extension thereof)
all taxes, assessments and other governmental charges imposed upon it or its
assets, franchises, business, income or profits before any penalty or interest
accrues thereon, and all claims (including, without limitation, claims for
labor, services, materials and supplies) for sums which by law might be a Lien
upon any of its assets, provided that (unless any material item or property
would be lost, forfeited or materially damaged as a result thereof) no such
charge or claim need be paid if it is being diligently contested in good faith,
if the Lenders are notified in advance of such contest and if the Borrower
establishes an adequate reserve or other appropriate provision required by GAAP.

 

  (h) Compliance with Laws. The Borrower shall comply with all federal, state
and local laws, regulations and orders applicable to the Borrower and its
Subsidiaries or their assets in all respects material to the Borrower’s and its
Subsidiaries’ business or assets and shall immediately notify the Lender of any
violation of any rule, regulation, statute, ordinance, order or law relating to
the public health or the environment and of any complaint or notifications
received by the Borrower and any of its Subsidiaries regarding to any
environmental or safety and health rule, regulation, statute, ordinance or law.
The Borrower shall obtain and maintain any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the conduct of
its business and as may be required from time to time by applicable law.

 

  (i) Further Assurances. The Borrower shall promptly, upon request by the
Lenders, correct any defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment or recordation of the Loan Document.
Promptly upon request by the Lenders, the Borrower shall execute, acknowledge,
deliver, record, file and register, any and all such further acts, deeds,
conveyances, documents, when available to be delivered pursuant to Paragraph 8,
the Collateral Documents (together with any additional security agreements,
pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
financing statements contemplated thereby) and continuations, notices of
assignment, transfers, certificates, assurances and other instruments as the
Lenders may require from time to time in order to carry out more effectively the
purposes of each Loan Document.

14. Certain Negative Covenants. Until payment in full of all obligations under
this Note, the Borrower will not and shall cause its Subsidiaries to not:

 

  (a) Indebtedness. Incur or create any Indebtedness other than as set forth on
Schedule 14(a) (“Permitted Indebtedness”);

 

22



--------------------------------------------------------------------------------

  (b) Liens. Mortgage, assign, pledge, transfer or otherwise permit any Lien
other than as set forth on Schedule 14(b) (“Permitted Liens”).

 

  (c) Merger; Disposition or Acquisition of Assets. (a) merge or consolidate
with any entity; (b) amend or change its articles of incorporation, articles of
organization or code of regulations/bylaws, in each case, in a manner that has a
material adverse effect on the Borrower’s ability to perform its obligations
under any Loan Document; (c) except with respect to the disposition of one or
more Hotel Properties, sell, lease, transfer or otherwise dispose of, or grant
any Person an option to acquire, or sell and leaseback, all or any substantial
portion of its assets, whether now owned or hereafter acquired (in each case
other than in the ordinary course of business); provided that the Net Asset Sale
Proceeds from the disposition of Hotel Properties shall be applied pursuant to
Paragraph 4(c)(i); or (d) acquire, purchase or otherwise obtain assets or
property, including shares of Capital Stock, other than in the ordinary course
of business and in any event in amount in excess of $2,000,000.

 

  (d) Fiscal Year; Fiscal Quarter. The Borrower shall not change its or any of
its Subsidiaries’ fiscal year or fiscal quarter without the prior written
consent of the Lenders.

 

  (e) Restricted Payments. Neither the Borrower nor any of its Subsidiaries
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except (i) as
required by the Internal Revenue Code of 1986, as amended, to maintain its
status as a Real Estate Investment Trust, (ii) Restricted Payments by a
wholly-owned direct or indirect Subsidiary of the Borrower to its immediate
parent entity and (iii) other Restricted Payments so long as at the time of, and
after giving effect to such Restricted Payment, the Borrower has at least
$10,000,000 in Cash or Cash Equivalents (provided that for purposes of this
Paragraph 14(e), up to $5,000,000 in the undrawn Term Loan Commitments may be
included in the calculation of Cash at any time).

 

  (f) No Amendment to Credit Agreement. The Borrower shall not, and shall not
permit any “Loan Party” (as defined in the Credit Agreement) or other Subsidiary
to, amend, supplement, restate or otherwise modify any terms of any Loan
Document (as defined in the Credit Agreement) that could reasonably be expected
to be materially adverse to the interests of the Agent and the Lenders without
the prior written consent of the Required Lenders. For the avoidance of doubt,
such terms would include, without limitation, changes to any of the following:
maturity date, interest rate, collateral amount of debt, default provisions or
default remedies.

 

  (g) Subsidiaries. The Borrower shall not form, or cause to be formed, any
other Subsidiary if the formation of such Subsidiary would have a material
adverse effect on the Lenders.

 

23



--------------------------------------------------------------------------------

15. Taxes; Withholding, etc.

 

  (a) Payments to Be Free and Clear. All sums payable by the Borrower under this
Note shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any tax imposed, levied,
collected, withheld or assessed by or within any governmental authority.

 

  (b) Withholding of Taxes. If the Borrower is required by law to make any
deduction or withholding on account of any tax from any sum paid or payable by
the Borrower to the Lenders under this Note, (i) the Borrower shall notify the
Lenders of any such requirement or any change in any such requirement as soon as
such Borrower becomes aware of it, (ii) the Borrower shall pay any such tax
before the date on which penalties attach thereto, such payment to be made for
its own account, and (iii) the sum payable by the Lenders in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, the Lenders receive on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made.

16. Expenses; Indemnification.

 

  (a) Expenses. The Borrower agrees to promptly pay (i) all the actual and
reasonable costs and expenses of the administration of this Note, the Loan
Documents and all other documents, instruments or agreements executed and
delivered by Borrower for the benefit of any Lender in connection herewith, and
any amendments, consents, waivers or other modifications to this Note, the Loan
Documents and such other documents, instruments or agreements executed and
delivered by the Borrower for the benefit of any Lender in connection herewith,
including, without limitation, the reasonable fees, expenses and disbursements
of counsel to the Lenders, and (ii) after the occurrence of a Default, all costs
and expenses, including attorneys’ fees and costs of settlement, incurred by the
Lenders in enforcing any obligations under this Note or in collecting any
payments due from the Borrower under this Note by reason of such Default or in
connection with any refinancing or restructuring of this Note provided hereunder
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases
or proceedings.

 

  (b) Indemnification. The Borrower shall indemnify the Lenders and their
respective affiliates, shareholders, partners, managers, members, directors,
officers, employees, agents and affiliates (collectively, the “Lender
Indemnified Persons”) against and hold each Lender Indemnified Person harmless
from any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses) that the Lender Indemnified Persons may
suffer or become subject to arising out of or in connection with this Note, the
use of proceeds hereof or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Lender Indemnified
Person is a party thereto. No Lender Indemnified Person shall be liable for any
indirect or consequential damages in connection with its obligations hereunder
or its activities related to this Note.

 

24



--------------------------------------------------------------------------------

17. Successors and Assigns. This Note will be binding upon and inure to the
benefit of and is enforceable by the respective successors and permitted assigns
of the parties hereto. This Note may not be assigned by the Borrower hereto
without the prior written consent of the Lenders. Any assignment or attempted
assignment in contravention of Paragraph 17 will be void ab initio and will not
relieve the assigning party of any obligation under this Note.

18. Assignments and Participations. Commencing on the third anniversary of the
date hereof, each Lender may assign (each, an “Assignment”) to one or more
Persons (each, an “Assignee”) all or a portion of its rights and obligations
under this Note (including all or a portion of such Lender’s Loans and Term Loan
Commitment, as the case may be); provided that: (1) such Assignee acknowledges
the terms of the Intercreditor Agreement and agrees to be bound by the terms of
the Intercreditor Agreement pursuant to an agreement reasonably satisfactory to
the Credit Agreement Agent (as defined in the Intercreditor Agreement) and
(2) no Assignment shall be made to the Borrower or any of its affiliates. Each
Assignment shall be subject to the following:

 

  (a) Consent. Assignments shall be subject to the prior written consent of the
Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender or an affiliate of a Lender or, if an Event of Default
has occurred and is continuing; or

 

  (b) Minimum Transfer. Except in the case of an Assignment to a Lender or an
affiliate of a Lender the amount of the Loan of the assigning Lender subject to
each such Assignment (determined as of the date of the Assignment) shall not be
less than $1,000,000 or an assignment of the entire remaining amount of the
assigning Lender’s Loan (if less than $1,000,000) unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

  (c)

Participations. Each Lender may sell participations to one or more Persons
(other than to the Borrower or any of its affiliates) in all or a portion of
such Lender’s rights and obligations under this Note (including all or a portion
of such Lender’s Loans and Term Loan Commitment, as the case may be); provided
that (i) such Lender’s obligations under this Note shall remain unchanged,
(ii) such Lender shall remain solely responsible to the Borrower for the
performance of such obligations, and (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Note. Any agreement or instrument pursuant to which such
Lender sells a participation shall provide that such Lender shall retain the
sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the participant, agree to any amendment, modification or waiver to
(i) extend the final scheduled maturity of any Loan in which such participant is
participating, or

 

25



--------------------------------------------------------------------------------

 

reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect, (ii) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Note or (iii) when applicable, release all or
substantially all of the Collateral supporting the Loans hereunder.

19. Intercreditor Agreement. The terms of this Note and the indebtedness
evidenced by this Note are subject to that certain Intercreditor Agreement dated
as of April 18, 2011 (the “Intercreditor Agreement”) by the Borrower and Lenders
in favor of the Credit Agreement Agent and the Credit Agreement Lenders referred
to in such Intercreditor Agreement

20. Miscellaneous.

 

  (a) Notices. Except as otherwise expressly provided herein, all notices and
other communications made or required to be given pursuant to this Note shall be
made in writing and delivered personally, by overnight courier or by registered
mail to the parties at the following address or sent by facsimile, with
confirmation received, to the facsimile number specified below (or at such other
address or facsimile number as will be specified by a party by like notice given
at least five calendar days prior thereto). All notices, requests, demands and
other communications will be deemed delivered when actually received.

If to the Borrower, at:

MHI Hospitality Corporation

410 W. Francis Street

Williamsburg, Virginia 23185

Attn: David R. Folsom and Patrick Fiel, Esq.

Telephone: (757) 229-5648

Facsimile: (757) 564-8801

 

26



--------------------------------------------------------------------------------

With a copy to:

Baker & McKenzie LLP

815 Connecticut Avenue, NW

Washington, D.C. 20006-4078

Attn: Thomas J. Egan, Esq.

Telephone:   +1 202 452 7050

Facsimile:   +1 202 416 6955

If to the Lenders, at:

c/o Essex Equity Capital Management, LLC

375 Hudson Street, 12th Floor

New York, New York 10014

Attn: Ryan Taylor

Telephone:    (646) 833-3258

Facsimile:     (866) 758-8541

with a copy to:

Richards Kibbe & Orbe LLP

One World Financial Center

New York, New York 10281

Attn: Larry G. Halperin, Esq.

Telephone:    (212) 530-1800

Facsimile:     (212) 530-1801

 

  (b) Counterparts. This Note may be executed simultaneously in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed will be deemed an original, but all of which taken together
will constitute one and the same instrument.

 

  (c) Amendments. This Note may not be amended, modified or waived except by an
instrument in writing signed on behalf of each of the parties hereto.

 

  (d) Governing Law. This Note will be governed by, and construed in accordance
with, the laws of the state of New York applicable to contracts executed in and
to be performed entirely within such jurisdiction, without reference to
conflicts of laws provisions.

 

  (e) Entire Agreement. This Note and the Loan Documents contain and constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior negotiations, agreements and understandings, whether
written or oral, of the parties hereto.

 

  (f) Severability. If any term or other provision of this Note is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Note will nevertheless remain in full
force and effect.

 

27



--------------------------------------------------------------------------------

  (g) No Third-Party Rights. This Note is not intended, and will not be
construed, to create any rights in any parties other than the Borrower and the
Lenders, and no person or entity may assert any rights as third-party
beneficiary hereunder.

 

  (h) Submission to Jurisdiction. Each of the Borrower and the Lenders hereby
(i) agrees that any action, suit or proceeding with respect to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, (ii) accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of such
courts, (iii) irrevocably waives any objection, including, without limitation,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action,
suit or proceeding in those jurisdictions, and (iv) irrevocably consents to the
service of process of any of the courts referred to above in any action, suit or
proceeding by the mailing of copies of the process to the parties hereto as
provided in Paragraph 19(a) above.

 

  (i) Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDERS HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS NOTE OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS NOTE AND AGREES
THAT ANY ACTION, SUIT OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

  (j) Ambiguities. This Note was negotiated between legal counsel for the
parties and any ambiguity in this Note will not be construed against the party
who drafted this Note.

 

  (k) No Waiver; Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Note will operate as a waiver of the right,
power or privilege. A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege.

 

  (l) Patriot Act. The Lenders hereby notify the Borrower that pursuant to the
requirements of the Act, they may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lenders to
identify Borrower in accordance with the Act.

 

  (m)

Right of Setoff. If an Event of Default shall have occurred and be continuing,
the Lenders and each of their respective affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
affiliate to or for the credit

 

28



--------------------------------------------------------------------------------

 

or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Note or any other Loan Document to
the Lender, irrespective of whether or not the Lender shall have made any demand
under this Note or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of the
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness. The rights of the Lender and its affiliates under this
Paragraph are in addition to other rights and remedies (including other rights
of setoff) that the Lenders or their respective affiliates may have. The Lenders
agree to notify the Borrower promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

[signature page follows on next page]

 

29



--------------------------------------------------------------------------------

BORROWER:   MHI HOSPITALITY CORPORATION   By:  

/s/ David R. Folsom

    Name:    David R. Folsom     Title:      President and COO

SIGNATURE PAGE TO NOTE AGREEMENT



--------------------------------------------------------------------------------

LENDER:   ESSEX EQUITY HIGH INCOME JOINT INVESTMENT VEHICLE, LLC   By:  Essex
Equity Capital Management, LLC, the Investment Manager   By:  

/s/ John Liu

  Name:   John Liu   Title:   Chief Executive Officer AGENT:   ESSEX EQUITY HIGH
INCOME JOINT INVESTMENT VEHICLE, LLC   By:  Essex Equity Capital Management,
LLC, the Investment Manager   By:  

/s/ John Liu

  Name:   John Liu   Title:   Chief Executive Officer

SIGNATURE PAGE TO NOTE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS’ COMMITMENTS

 

Lenders

   Term Loan Commitment  

Essex Equity High Income Joint Investment Vehicle, LLC

   $ 10,000,000            

TOTAL

   $ 10,000,000            